—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 7, 1991, convicting defendant, upon his guilty plea, of rape in the first degree (two counts), and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Contrary to defendant’s contention, the action of the hotel’s private security guard is not subject to Fourth Amendment challenge (see, People v Ray, 65 NY2d 282). In any event, we note that the record shows that the private security guard had ample basis to detain the defendant for criminal trespass based upon defendant’s lack of any substantiated reason for being in the premises (see, People v Rodriguez, 159 AD2d 201, lv denied 76 NY2d 742). Concur—Carro, J. P., Wallach, Kupferman, Ross and Williams, JJ.